ITEMID: 001-101965
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF VRABEC v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Ján Šikuta;Lech Garlicki
TEXT: 4. The applicant was born in 1949 and lives in Bratislava.
5. On 7 November 1997 enforcement proceedings were initiated against the applicant.
6. On 21 January 1999 the Bratislava IV District Court dismissed the applicant's objections against the enforcement and its costs.
7. On 31 January 2000 the district court dismissed the applicant's request for adjournment of the enforcement. On 30 June 2000 the decision was upheld by the Bratislava Regional Court.
8. On 29 January 2001 the applicant requested the district court to issue an interim measure and to discontinue the enforcement.
9. On 21 May 2001 the district court adjourned the enforcement pending its decision on the applicant's request for the enforcement to be discontinued. On 30 November 2001 the regional court quashed the above decision.
10. On 29 October 2003 the applicant again requested discontinuation of the enforcement proceedings.
11. On 25 October 2007 the district court rejected the applicant's request for interim measures.
12. On 17 March 2009 the district court dismissed the applicant's request for discontinuation of the proceedings.
13. On 28 January 2010 the regional court, on the applicant's appeal, quashed the first-instance decision and remitted the case to the district court for further examination.
14. On 20 May 2010 the district court discontinued the proceedings and held that it would deliver a decision on costs once the decision to discontinue the proceedings became final.
15. On 24 June 2010 the applicant's representative informed the Court that the decision has not yet become final.
16. On 6 October 2003 the applicant complained to the Constitutional Court about length of the proceedings before the Bratislava IV District Court and claimed the equivalent of 2,426 euros (EUR) at that time as just satisfaction for non-pecuniary damage suffered.
17. The Constitutional Court examined the period of the proceedings after 29 January 2001.
18. On 2 February 2005 it found that the district court had violated the applicant's right to a hearing without unjustified delay, ordered the latter to avoid further delays and to reimburse the applicant's legal costs.
19. It concluded that these represented a sufficient just satisfaction and did not award the applicant any award for non-pecuniary damage. It referred to the fact that the applicant was the liable party in the proceedings. It further held that the applicant had failed to specify the allegedly suffered harm.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
